MEMORANDUM **
Tarlochan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision that affirmed the Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Ramos-Vasquez *44v. INS, 57 F.3d 857, 861 (9th Cir.1995), and we deny the petition.
The BIA concluded that Singh’s fear of future persecution was not objectively reasonable. Substantial evidence, cited by the BIA, supports its finding. The evidence does not compel a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Singh has failed to establish that it is more likely than not that he will be tortured if removed to India in order to qualify for relief under the Convention Against Torture. 8 C.F.R. § 208.16(c)(2); see El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
Finally, with regard to Singh’s due process claim, we conclude that Singh was not prejudiced by any allegedly incompetent translation and received a full and fair hearing. Hartooni v. INS, 21 F.3d 336, 339-40 (9th Cir.1994).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.